Citation Nr: 1726026	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  07-10 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for spondylolisthesis and spondylolysis at L5-S1 (excluding the period during which a temporary total evaluation was assigned from July 11, 2007, to September 30, 2007).  

2.  Entitlement to an initial rating in excess of 10 percent for sciatic radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for sciatic radiculopathy of the left lower extremity.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Tiger Team of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and a February 2012 rating decision of the RO in Houston, Texas.  The January 2006 rating decision granted an increased rating of 20 percent for service-connected spondylolisthesis and spondylolysis, L5-S1, and the February 2012 rating decision granted entitlement to service connection for sciatic radiculopathy of the right and left lower extremities, evaluated as 10 percent disabling each, effective January 12, 2012.  

In May 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.  

The appeal was last remanded in July 2012, regrettably additional development is still necessary and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran contends that his back and neurological disabilities are more severe than as reflected by the 20 percent and 10 percent disability ratings assigned.  The Veteran contends that he is unable to walk, drive, or do chores due to his disabilities.

Following July 2012 Board remand, the Veteran was afforded a VA examination in order to determine the nature and severity of his service-connected spine and radiculopathy disorders in November 2014.  At that examination, radiculopathy was not found and the Veteran's forward flexion was shown to be to 60 degrees.

However, the VA examiner also stated "although [the Veteran's] diagnoses have not changed to any significant degree, it appears the symptoms and pain tolerance have been aggravated by [his] continued sedentary lifestyle and progressive obesity...this provides added physical stressors that greatly compromise his ability for independence in performing routine Activities of Daily Living."  

Based on a review of the claims file, it is presently unclear which of the Veteran's functional limitations are based on objective medical findings as due to the service-connected spine and radiculopathy symptoms as opposed to the Veteran's sedentary lifestyle.  Specifically, it is unclear whether the Veteran's sedentary lifestyle is due to his service-connected disabilities or whether his lifestyle has aggravated those symptoms.  In so finding, the Board notes that VA adjudicators are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

As such, and given that it has been nearly three years since the Veteran's last VA examination, new examinations are in order to determine the severity and impact of the Veteran's service-connected disabilities.  

Finally, the Board notes that, in the July 2012 Board remand, the Board directed the RO to provide the Veteran with information pursuant to advancing a TDIU claim.  In accordance with that remand, the Veteran was provided with VCAA notice for a TDIU claim and invited to provide employment information to advance that claim in September 2012.  The Veteran is not shown to have provided any of the requested information.

Thus, the Board reminds the Veteran that the duty to assist is not a one-way street and the Veteran's failure to provide such information may be to his detriment in his appeal.  See Wood v. Derwinski, 1 Vet. App. 190 (1991)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a physician with appropriate expertise to determine the following:

	Determine the nature and severity of his service-connected spondylolisthesis and spondylolysis L5-S1 residuals, including any neurological abnormalities, to include bowel or bladder impairment, or scarring associated with prior surgical interventions.

	Determine the nature and severity of his service-connected sciatic radiculopathy of the right and left lower extremities.

The examiner is asked to specifically discuss impairments caused by his service-connected spondylolisthesis and spondylosis and radiculopathy, and to distinguish his functional impairments due to these symptoms from those due to non-service connected disabilities, his sedentary lifestyle, and obesity.

	Conduct all testing and evaluation needed to make these determinations, including a physical examination.  The examiner should identify and completely describe all current symptomatology.

	The examination report must include ranges of motion, in active motion, passive motion, weight-bearing and nonweight-bearing with notations as to the degree of motion at which the appellant experiences pain, if any.  The degree of any additional functional impairment due to pain, including on use, should be set forth in additional degrees of limitation of range of motion.  In particular, the examiner should discuss any associated limitation of forward flexion of the thoracolumbar spine, ankylosis (favorable or unfavorable) of the entire thoracolumbar spine, and unfavorable ankylosis of the entire spine.  

	The examiner should indicate the impact that all of the appellant's service-connected disabilities have on his ability to obtain and retain substantially gainful employment with consideration of his occupational experience, education, and training, but without consideration of his age or non service connected disabilities.   

	The claims folder must be made available to the examiner for review in connection with the examination, including a complete copy of this remand.  The examiner is asked to indicate that he or she has reviewed the claims folder.  The examiner should review the results of any testing prior to completion of the report and should detail the appellant's complaints and clinical findings, clinically correlating her complaints and findings to each diagnosed disorder.

2.  Thereafter, the RO should readjudicate the issues on appeal.  If the benefit sought on appeal remains denied in any respect, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

